           Case 2:18-mj-00598-GWF Document 20 Filed 01/14/19 Page 1 of 3




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington@fd.org
 6
 7   Attorney for David Darrell Rucker

 8
                                  UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                              Case No. 2:18-mj-598-GWF

12                   Plaintiff,                             STIPULATION TO CONTINUE
                                                            BENCH TRIAL
13           v.
                                                            (Third Request)
14   DAVID DARRELL RUCKER,

15                   Defendant.

16
17           IT IS HEREBY STIPULATED AND AGREED, by and between Dayle Elieson,
18   United States Attorney, and Elham Roohani, Assistant United States Attorney, counsel
19   for the United States of America, and Rene L. Valladares, Federal Public Defender, and
20   Nisha Brooks-Whittington, Assistant Federal Public Defender, counsel for David Darrell
21   Rucker, that the Bench Trial currently scheduled on January 23, 2019 at 9:00 am, be vacated
22   and continued to a date and time convenient to the Court, but no sooner than sixty (60) days.
23           This Stipulation is entered into for the following reasons:
24           1.      Undersigned counsel needs additional time to the investigate the allegations and
25   prepare for trial.
26           2.      Defendant is not incarcerated and does not object to a continuance.
           Case 2:18-mj-00598-GWF Document 20 Filed 01/14/19 Page 2 of 3




 1           3.     Additionally, denial of this request for continuance could result in a miscarriage
 2   of justice.
 3           This is the third request for continuance filed herein.
 4           DATED this 14th day of January, 2019.
 5
 6    RENE L. VALLADARES                               DAYLE ELIESON
      Federal Public Defender                          Acting United States Attorney
 7
 8       /s/ Nisha Brooks-Whittington                     /s/ Elham Roohani
      By_____________________________                  By_____________________________
 9    NISHA BROOKS-WHITTINGTON                         ELHAM ROOHANI
      Assistant Federal Public Defender                Assistant United States Attorney
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                       2
          Case 2:18-mj-00598-GWF Document 20 Filed 01/14/19 Page 3 of 3




 1                             UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                         Case No. 2:18-mj-598-GWF
 4
                  Plaintiff,                           ORDER
 5
           v.
 6
     DAVID DARRELL RUCKER,
 7
                  Defendant.
 8
 9
10         Based on the Stipulation of counsel and good cause appearing,

11         IT IS THEREFORE ORDERED that the Bench Trial currently scheduled on

12   Wednesday, January 23, 2019 at the hour of 9:00 a.m., be vacated and continued to

13    April 3, 2019
     _________________ at the hour of ___:___
                                         9:00 __.m.
                                              a.

14         DATED this 15th
                      ____ day of January, 2019.

15
16
                                               UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
                                                  3
